Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 12/17/2021 include amendments to the claims. Claims 1 and 4-20 are pending. Claims 1 and 4-20 have been amended. Claims 2-3 have been cancelled.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the working machine body is configured to be detached from the case by the working machine body being lifted in both of a state where the case is inclined with respect to the horizontal state and a state where the case is in the horizontal state: Horie et al. teaches in figures 1, 13-32 and paragraphs [0197]-[0212], [0228]-[0231] that the working machine body 5a/b is disposed on top of the case 1/6a/b/c such that the working machine body 5a/b may be lifted in order to detach it from the case 1/6a/b/c (even after the decoupling of the engaging pawl 51a, the working machine body 5a/b remains attached to the case 1/6a/b/c by virtue of its position on top of the case 1/6a/b/c and needs to then be lifted in order to be detached therefrom; this may also apply when the case 1/6a/b/c is inclined). Lawson et al. teaches in paragraphs [0069]-[0071] and figures 9a-10 that the working machine body 4-10, 20 may be configured to be detached from the case 2 by the working machine body being lifted (paragraph [0069] teaches that a snap fitting may be used in order to couple the working machine body 4-10,20 and the case 2, since the working machine body 4-10, 20 is disposed atop the case 2, the detachment of the snap coupling would involve lifting the working machine body 4-10, 20; this may also apply when the case 2 is inclined).

Specification
Objections to the specification are withdrawn based on the amendments to the specification.
Claim Objections
Objections to the claims are withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9-12, 14-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al. (US20160016207).
Regarding claim 1, Horie et al. teaches a working machine (see abstract) comprising: a case 1/6a/b/c configured to store water therein; a working machine body 5a/b configured to discharge water supplied from the case 1/6a/b/c, wherein the working machine body 5a/b is detachably mounted on an upper surface of the case 1/6a/b/c; the case 6a may include an engaging wall (see innermost depressed side portions), the working machine body 5a may include an engaging pawl 51a configured to engage with the engaging wall, when the case 6a is in the horizontal state, weight of the working machine body 5a does not act in a direction of 
Regarding claim 4, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 13-32 and paragraphs [0197]-[0212], [0228]-[0231] that the case 6a/b/c may include a case body having an opening on an upper side thereof; and a case cover (see e.g. 8a) openably attached to the case body and configured to cover the opening of the case body, and the working machine body 5a/b is detachably mounted on an upper surface of the case cover 8a.
Regarding claims 9-10, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 13-32 and paragraphs [0197]-[0212], [0228]-[0231], [0245] that the working machine 
Regarding claims 11-12, Horie et al. teaches the limitations of claim 9. Horie et al. also teaches in paragraph [0245] and figure 1 that the housing 55-57 may include first and second hooks 4a disposed on front and rear upper sides from the center of gravity of the working machine body (reads on claim 12) to which different ends of the shoulder belt may be detachably attached (reads on claim 11).
Regarding claims 14-15, 18, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 1, 22-23 and paragraph [0152] that the case 6b may include a case body configured to store water therein; a handle (see 42a for 1 and handle on top portion of 6b) provided on the case body 6b, and that a wheel may be provided so as to allow for the device to be dragged without fully lifting the case 6b in a state where the working machine body 5a is mounted on the upper surface of the case 6b (reads on claims 14 and 18), whereby the wheel is disposed in the vicinity of a bottom end of the case body, the handle in the vicinity of a top end of the case body, when the case body is placed on a ground the wheel may be separated from the ground (via inclination) and when the other (see top) end of the case body is lifted upward, the wheel may come into contact with the ground (see inclination in the opposite direction) (reads on claim 15). 
Regarding claim 17, Horie et al. teaches the limitations of claim 14. Horie et al. also teaches in figures 26-28 and paragraphs [0217]-[0225] that the case 6a includes a case cover (see e.g. 8a) which is openably attached to the case body and configured to cover an opening provided on an .

Claims 1, 4, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US20040011886).
Regarding claim 1, Lawson et al. teaches a working machine (see abstract) comprising: a case 2 configured to store water therein; and a working machine body 4-10, 20 configured to discharge water supplied from the case 2, wherein the working machine body 4-10, 20 is detachably mounted on an upper surface of the case 2; the case 2 includes an engaging wall (see e.g. inner portion of 319), the working machine body 4-10, 20 includes an engaging pawl 318 configured to engage with the engaging wall 319, when the case 2 is in the horizontal state, weight of the working machine body 4-10 does not act in a direction of pressing the engaging wall 319 against the engaging pawl 318, and when the case is inclined with respect to the horizontal state, the weight of the working machine body 4-10, 20 may act in the direction of pressing the engaging wall 319 against the engaging pawl 318 (e.g. outer portion of 318 and inner portion of 319 are pressed together); the case 2 and the working machine body 4-10, 20 may be mechanically connected (e.g. via a screw mechanism or snap fitting) such that the connection is capable of remaining secure when the case 2 is inclined with respect to the horizontal axis (thereby teaching that an increased reaction force that prevents the working machine body from moving in a direction of detaching the working machine body from the case acts on the working machine body more strongly than when the case is in the horizontal state) (see paragraphs [0029], [0033], [0069]-[0071], [0080]-[0082], figures 1-2b, 9a-10). Furthermore, said force may be applied manually by a user such that all of the structural requirements are taught here and it has been determined that a recitation with respect to the manner in which a claimed apparatus 
Regarding claim 4, Lawson et al. teaches the limitations of claim 1. Lawson et al. also teaches in paragraphs [0069]-[0071] and figures 9a-10 that the case 2 may include a case body having an opening on an upper side thereof; and a case cover (e.g. 311, 322) openably attached to the case body and configured to cover the opening of the case body, and the working machine body 4-10, 20 is detachably mounted on an upper surface of the case cover.
Regarding claims 9-10, Lawson et al. teaches the limitations of claim 1. Lawson et al. also teaches in paragraphs [0027]-[0029], [0033], [0069]-[0071], [0080]-[0082], figures 1-2b, 9a-10 that the working machine body 4-10, 20 may include: a pump mechanism 5 capable of pumping water supplied from a water inlet to a water outlet; an electric motor 6 configured to drive the pump mechanism 5; a housing 4 configured to accommodate the pump mechanism 5 and the electric motor 6 therein; a shoulder belt (see e.g. strap) attached to the housing 4 (reads on claim 9); wherein the housing 4 includes an accessory box (see rectangular portion of 4 accommodating 7) configured to accommodate an accessory 7 therein (reads on claim 10).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US20160016207) as applied to claim 1.
Regarding claims 5-6, 19-20, Horie et al. teaches the limitations of claims 1, 14 and 18. Horie et al. also teaches in figures 1, 13-32 and paragraphs [0197]-[0212], [0228]-[0231], [0242], [0152] that wheels may allow for the case 6a/b/c to be carried without fully lifting the case 6a/b/c; an accessory including a battery 7/7D configured to supply electric power to the working machine body 5a/b/c and a charger (see charging terminal) configured to charge the battery 7/7D and that the case 6a may comprise a drain port (see e.g. capped projecting portion of 6a). Horie et al. doesn’t explicitly teach that the case is large enough to accommodate the working machine body and the accessory with the battery and charger disposed above the drain port. However, 
Regarding claim 13, Horie et al. teaches the limitations of claim 11. Horie et al. does not explicitly teach that the position of the center of gravity of the working machine is located within a range of 1.5 times a width of the first hook in the left-right direction from a centerline of the first hook. However, the center of gravity of the working machine body depends on the relative sizes, shapes and weights of its constituent parts and Horie et al. teaches paragraphs [0197]-[0212], [(0228]-[0231], [0242], [0245] that the hooks 4a are provided in order to provide mechanical support for the shoulder belt and that the contents of the working machine body such as the pump, battery and motor may be provided to provide power and energy for the direction of liquid based on a desired operational capacity. Therefore it would have been obvious to one of ordinary skill in the art that the sizes, weights and shapes of the pump, motor, battery and correspondingly the housing containing such parts may be chosen based on the desired washing capacity. Furthermore it has been determined that changes in relative size and the rearrangement of parts constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC .

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US20040011886) as applied to claim 1.
Regarding claims 5-6, Lawson et al. teaches the limitations of claim 1. Lawson et al. teaches in paragraphs [0069], [0081]-[0083] and figures 1-2b, 10 an accessory 7, 9 that includes a battery configured to supply electric power to the working machine body 4-10, 20 and acharger9 configured to charge the battery 7; the case 2 includes a drain port 317. Lawson et al. doesn’t explicitly teach that the case is large enough to accommodate the working machine body and the accessory with the battery and charger disposed above the drain port. However, Lawson et al. teaches that the case 2 is configured so as to contain a desired amount of liquid to be used for cleaning. Therefore it would have been obvious to one of ordinary skill in the art that the size of the case may be increased so as to increase the cleaning capacity of the system. Furthermore it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Hence it is readily apparent that the case being large enough to accommodate the working machine body will also be able to accommodate the working machine body disposed such that the battery and charger are located above the drain port.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US20160016207) as applied to claim 14 and further in view of Field et al. (US20070186368). 
Regarding claim 16, Horie et al. teaches the limitations of claim 14. Horie et al. does not teach that the drain port is provided in the vicinity of the one end of the case body. Field et al. teaches a working machine (see abstract) whereby a drain port (see e.g. 130) provided in the vicinity of the bottom end of the case body 102 so as to allow for gravity assisted drainage (see abstract, paragraphs [0139], [0164], figure 10a. Since both Horie et al. and Field et al. teach working machines with fluid containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a drain port may be disposed in the vicinity of the bottom end of the case body in the system by Horie et al. so as to allow for gravity assisted drainage, as shown to be known and conventional by Field et al.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Horie et al. (US20160016207). Horie et al. fails to teach/disclose all of the limitations of claims 7-8. Further no other prior art was located that anticipated the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711